Citation Nr: 0429756	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  99-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-operative left (minor) wrist carpal tunnel 
syndrome and deQuervain's tenosynovitis residuals, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1967 to 
September 1970; active duty for training from March 27, 1994 
to April 8, 1994; and additional periods of active duty for 
training. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO rating decision 
which, in pertinent part, recharacterized the veteran's post-
operative left wrist disability as post-operative left wrist 
carpal tunnel syndrome and deQuervain's tenosynovitis 
residuals, and denied an increased rating for that condition.  
In October 2000, the Board remanded the claim to the RO for 
additional evidentiary development.  In December 2000, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  In July 2003, the 
claim was again remanded to the RO for additional evidentiary 
development.  The case has now been returned to the Board.  


REMAND

Upon review of the claims file, the Board notes that 
subsequent to issuance of the last supplemental statement of 
the case, additional medical evidence, including VA 
outpatient treatment records dated in February 2004, was 
submitted directly to the Board in March 2004, and the 
veteran has not submitted a waiver with regard to RO initial 
consideration of these records.  In written argument dated in 
September 2004, the veteran's representative has indicated 
that RO initial consideration of this additional evidence is 
not waived, and has requested that the case be remanded to 
the RO.  Thus the case must be returned to the RO for initial 
consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  
Additionally, the RO should make an effort to obtain any 
updated treatment records.

Accordingly, , this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his left wrist disability 
during and since 2002.  The RO should 
obtain copies of the related medical 
records which are not already on file.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for post-
operative left (minor) wrist carpal 
tunnel syndrome and deQuervain's 
tenosynovitis residuals, and in doing so 
the RO should take into account all the 
evidence submitted since the last 
supplemental statement of the case 
(including the evidence submitted 
directly to the Board).  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




